Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art found, (U.S. Patent Application No.2006/0098606 (Pandey et al.), U.S. Patent Application No.2006/0193269 (Perraud et al.) and U.S. Patent Application No. 2010/0271983 (Bryant), disclose different aspects of wireless headset configuration, none disclose the bolded portions found below.

1. A communication system configured for providing headset voice control to crew members in a quick-service restaurant, wherein individual ones of the crew members are associated with individual headsets, the system comprising:
a first headset associated with a first crew member, wherein the first headset is configured to facilitate communication involving the first cceew member, wherein the first headset includes:
a transceiver configured to transmit transmission signals to a base station and to receive reception signals from the base station, wherein the transmission signals form a headset-specific uplink packet, wherein the reception signals form one or more downlink packets including packetized downlink information;
a microphone configured to capture audio information from the first crew member during usage of the first headset;
a speaker configured to generate sound based on the received reception signals, wherein the generated sound is presented to the first crew member during the usage of the first headset; and
a packet generator including one or more hardware processors, wherein the one or more hardware processors of the packet generator are configured by machine-readable instructions to:
generate the transmission signals to form the headset-specific uplink packet, wherein the headset-specific uplink packet includes packetized uplink information based on the captured audio information; the base station including one or more hardware processors, wherein the one or more
hardware processors of the base station are configured by machine-readable instructions to:
receive the transmission signals from the first headset, and extract the headset- specific uplink packet from the transmission signals;
generate semantic information, wherein generation of the semantic information is based on the extracted headset-specific uplink packet, wherein the semantic information includes one or more individual words;
determine one or more commands that modify operation of the communication system, wherein the one or more commands are based on the semantic information; and
facilitate execution of the one or more commands to control and/or modify the operation of the communication system.
11. A method for using a communication system to provide headset voice control to crew members in a quick-service restaurant, wherein the communication system includes a first headset and a base station, wherein the first headset is associated with a first crew member, the method comprising:
transmitting, by a transceiver of a first headset, transmission signals to the base station, wherein the transmission signals form a headset-specific uplink packet;
receiving reception signals from the base station, wherein the reception signals form one or more downlink packets including packetized downlink information;
capturing, by a microphone of the first headset, audio information from the first crew member during usage of the first headset;
generating, by a speaker of the first headset, sound based on the received reception signals, wherein the generated sound is presented to the first crew member during the usage of the first headset;
generating, by a packet generator of the first headset, the transmission signals to form the headset-specific uplink packet, wherein the headset-specific uplink packet includes packetized uplink information based on the captured audio information;
receiving, by the base station, the transmission signals from the first headset, and extracting the headset-specific uplink packet from the transmission signals; generating, by the base station, semantic information, wherein generation of the semantic information is based on the extracted headset-specific uplink packet, wherein the semantic information includes one or more individual words; 
determining, by the base station, one or more commands that modify operation of the communication system, wherein the one or more commands are based on the semantic information; and 
facilitating, by the base station, execution of the one or more commands to control and/or modify the operation of the communication system.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
unjustified or improper timewise extension of the “right to exclude” granted by a patent
and to prevent possible harassment by multiple assignees. A nonstatutory double
patenting rejection is appropriate where the conflicting claims are not identical, but at
least one examined application claim is not patentably distinct from the reference
claim(s) because the examined application claim is either anticipated by, or would have
been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321 (d)
may be used to overcome an actual or provisional rejection based on nonstatutory
double patenting provided the reference application or patent either is shown to be
commonly owned with the examined application, or claims an invention made as a
result of activities undertaken within the scope of a joint research agreement. See
MPEP § 717.02 for applications subject to examination under the first inventor to file
provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for
applications not subject to examination under the first inventor to file provisions of the
AlA. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be
used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application
in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26,
PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may
be filled out completely online using web-screens. An eTerminal Disclaimer that meets
all requirements is auto-processed and approved immediately upon submission. For
more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,993,008. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims only contain small and obvious word and/or phrase changes.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 11,356,561. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims only contain small and obvious word and/or phrase changes.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 18 of U.S. Patent No. 11,452,073. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims only contain small and obvious word and/or phrase changes.
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to William Deane whose telephone number is 571 -272-
7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M. to
5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the
examiner's supervisor, Ahmad Matar, can be reached on 571 -272-7488. The official
fax phone number for the organization where this application or proceeding is assigned
is 571-273-8300. However, unofficial faxes can be direct to the examiner’s computer at
571-273-7484
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).
27Sep2022
/WILLIAM J DEANE JR/Primary Examiner, Art Unit 2652